Bloodworth, J.
1. Granting (but not conceding) that the court erred in giving to the jury the instructions complained of in grounds 1, 2, and 3 of the amendment to the motion for a new trial, the error was harmless, as these instructions related to a charge of assault with intent to murder, and the defendant was convicted not of this offense, but merely of the offense of shooting at another. This principle was specifically announced in the case of James v. State, 25 Ga. App. 749 (105 S. E. 56). A charge on malice, being applicable to the offense of assault with intent to *101murder and not applicable to the offense of shooting at another, would not afford cause for a new trial, even if erroneous, where the conviction was for the latter offense. Ingram v. State, 26 Ga. App. 233 (2) (105 S. E. 727); Thompson v. State, 24 Ga. App. 144 (2) (99 S. E. 891).
(a) In the excerpt from the charge complained of in ground 3 of the amendment to the motion for a new trial the judge does not “express or intimate his opinion as to what has or has not been proved, or as to the guilt of the accused.”
2. There is sufficient evidence to authorize the charge of the court on conspiracy, and the excerpts from the charge in reference thereto - which are quoted in grounds 4, 5, 6 and 9 of the special grounds of the motion for a new trial are not erroneous for any reason assigned.
3. The charge of the court in reference to “ unreasonable searches and seizures,” of which complaint is made in grounds 7 and 8 of the amendment to the motion for a new trial, and the excerpts from the charge in reference to the duty of the officers who made the arrest to secure a warrant, and of which complaint is made in the 10th and 11th special grounds of the motion for a new trial, aTe not erroneous.
4. The jury having passed upon the facts and returned a verdict of guilty, which is supported by some evidence and approved by the trial judge, this court is without authority to interfere.

Judgment affirmed.

Broyles, C. J., and Luke, J., concur.